Exhibit 10.1

 



FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT (this “Amendment”),
dated as of June 24, 2016, is by and between APPLIED OPTOELECTRONICS, INC., a
Delaware corporation (the “Borrower”), EAST WEST BANK, as Agent (the “Agent”)
and the Lenders party hereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Agent, and the Lenders are parties to that certain
Credit Agreement dated as of June 30, 2015 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Agent and the Lenders consent to
the transfer of the Foreign Branch and the modification of certain of the
Existing EWB Loan Documents, and amend certain provisions of the Credit
Agreement, all as set forth herein;

 

WHEREAS, it has been determined that Comerica Bank shall act as Documentation
Agent under the terms of the Credit Agreement, all as more fully set forth in
the Amendment; and

 

WHEREAS, the Agent and the Lenders are willing to consent to the transfer of the
Foreign Branch and the modification of certain of the Existing EWB Loan
Documents and to make such amendments to the Credit Agreement, in accordance
with and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

 

“Adjusted Current Ratio”: As of any date of determination, the ratio of (a)
total current assets minus without duplication, any Investments in the Borrower
or any Subsidiary by the Borrower or any Subsidiary, any account receivable of
the Borrower or any Subsidiary from the Borrower or any Subsidiary or any other
assets of the Borrower or any Subsidiary, the obligor for which is the Borrower
or any Subsidiary to (b) total current liabilities minus without duplication,
any Debt, account payable, or any other liability of the Borrower or any
Subsidiary to the Borrower or any Subsidiary, determined and consolidated for
the Borrower and its Domestic Subsidiaries in accordance with GAAP.

 

“Consolidated Fixed Charges”: For any period, the sum of (a) Consolidated
Interest Charges, and (b) scheduled principal payments on Consolidated Funded
Debt, in each case for such period, and determined and consolidated for the
Borrower and its Subsidiaries in accordance with GAAP.

 

“First Amendment Effective Date”: June 24, 2016.

 

“Fixed Charge Coverage Ratio”: For any period, the ratio of (a) Consolidated
EBITDA less the sum of (i) Unfinanced Capital Expenditures, (ii) Consolidated
Tax Expense paid in cash, and (iii) any dividends paid in cash to (b)
Consolidated Fixed Charges, in each case for such period, and determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP;
provided that for the purposes of calculating Fixed Charge Coverage Ratio, the
amount of any Unfinanced Capital Expenditures made prior to January 1, 2016
shall be deemed to be $0.

 

“Term Loan 1”: As defined in Section 2.2(a).

 

“Term Loan 1 Availability Period”: The twelve (12) month period commencing on
the Closing Date.

 

“Term Loan 1 Commitment”: The commitment of a Lender to make Term Loan 1s to the
Borrower pursuant to Section 2.2(a) in an aggregate principal amounts not in
excess of the amount set forth opposite such Lender’s name on Annex 1, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Term Loan 1 Maturity Date”: June 30, 2020.

 

“Term Loan 2”: As defined in Section 2.2(b).

 

“Term Loan 2 Availability Period”: The twelve (12) month period commencing on
the First Amendment Effective Date.

 

“Term Loan 2 Commitment”: The commitment of a Lender to make Term Loan 2s to the
Borrower pursuant to Section 2.2(b) in an aggregate principal amounts not in
excess of the amount set forth opposite such Lender’s name on Annex 1, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Term Loan 2 Maturity Date”: The date that is the fifth (5th) anniversary of the
First Amendment Effective Date.

 

“Unfinanced Capital Expenditures”: Any Capital Expenditures not financed with
the proceeds of Debt or any other liability or obligation of Borrower or any
Subsidiary or the proceeds of equity contribution to, or issuance of Equity
Interests in, the Borrower or any Subsidiary; provided that to the extent that
any Capital Expenditures are made with the net cash proceeds of the issuance of
Equity Interests of the Borrower or its Domestic Subsidiaries after the Closing
Date, any amounts in excess of 50% of such net cash proceeds shall be deemed not
to be “Unfinanced Capital Expenditures”.

 

1.2 Amendment to Existing Definitions. The following definitions set forth in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

 

“Applicable Margin”: The Applicable Margins applicable to LIBOR Rate Loans and
Base Rate Loans shall be determined from the following table:

 

Loan Type LIBOR Rate Loans Base Rate Loans Facility A Revolving Loans 2.00%
0.00% Facility B Revolving Loans 2.00% 0.00% Term Loans 2.00% 0.00%

 

“Borrowing Base”: At any time, the sum, at the date of the most recent
Certificate required to be furnished pursuant to Section 6.1(e) or (f), of AR
Availability, plus Inventory Availability. The Agent may, from time to time,
based on the ongoing performance of the Collateral, establish reserves and make
changes to applicable standards of eligibility, advance rates and reserves for
any assets in the Borrowing Base; provided, that the Agent shall discuss any
such changes in advance with the Borrower and the other Lenders, and upon
obtaining Required Lenders’ consent thereto, such changes shall become effective
upon the Agent’s written notice to the Borrower and the Borrower’s written
acceptance thereof, such acceptance not to be unreasonably withheld or delayed.

 

“Current Ratio”: As of any date of determination, ratio of total current assets
to total current liabilities, in each case, determined and consolidated for the
Borrower and its Subsidiaries in accordance with GAAP.

 

“Interest Payment Date”: The first day of each calendar month and the Expiration
Date, the Term Loan 1 Maturity Date and the Term Loan 2 Maturity Date, as
applicable.

 

“Interest Period”: With respect to any LIBOR Rate Loan, the period commencing on
the Borrowing, conversion or continuation date with respect to such LIBOR Rate
Loan and ending one month, two months, or three months thereafter as selected by
the Borrower in its Standard Notice of Borrowing as provided in Section 3.2 or
its notice of conversion or continuation as provided in Section 2.5; provided,
however, that: (i) the first day of each Interest Period must be a LIBOR
Business Day; (ii) the Borrower may not select an Interest Period with respect
to any portion of principal of a LIBOR Rate Loan which extends beyond a date on
which the Borrower is required to make a scheduled payment of that portion of
principal or in any case beyond the Expiration Date, the Term Loan 1 Maturity
Date or the Term Loan 2 Maturity Date, as applicable; (iii) any Interest Period
which would otherwise expire on a day which is not a LIBOR Business Day, shall
be extended to the next succeeding LIBOR Business Day, unless the result of such
extension would be to extend such Interest Period into another calendar month,
in which event the Interest Period shall end on the immediately preceding LIBOR
Business Day; and (iv) any Interest Period that begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last LIBOR Business Day of a calendar month.

 

“Term Commitment”: The Term Loan 1 Commitment and Term Loan 2 Commitment of a
Lender.

 

“Term Loans”: The Term Loan 1s and the Term Loan 2s.

 

“Term Note”: As defined in Section 2.2(c).

 

1.3 Deleted Definitions. The following definitions are hereby deleted from
Section 1.1(a) of the Credit Agreement: “Term Loan Availability Period” and
“Term Loan Maturity Date”.

 

1.4 Amendment to Definition of Eligible Accounts. Clause (d) set forth in the
definition of “Eligible Accounts” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

(d) The accounts of the same obligor represent in excess of twenty-five percent
(25%) (or, solely with respect to (i) xxxxxxxxxxxxx and xxxxxxxx, its
wholly-owned subsidiary, in the aggregate, fifty percent (50%), (ii) xxxxxxxxx,
forty percent (40%), (iii) xxxxxxxxxxx, forty percent (40%), and (iv) xxxxxxxx,
thirty percent (30%)) of all Eligible Accounts.

 

1.5 Amendment to Definition of Permitted Foreign Debt. The parenthetical
contained in clause (d) set forth in the definition of “Permitted Foreign Debt”
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(other than any unsecured guarantees made by the Borrower with respect to Debt
incurred by a Foreign Branch as disclosed to the Agent in writing and in
existence prior to the Closing Date)

 

1.6 Amendment to Section 2.2. Section 2.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

2.2 The Term Loans.

 

(a) The Term Loan 1 Commitment. Each Lender agrees, on the terms and conditions
hereinafter set forth, to make one or more loans (“Term Loan 1s”) to the
Borrower during the Term Loan 1 Availability Period in an aggregate amount not
to exceed such Lender’s Term Loan 1 Commitment; provided that after giving
effect to any Borrowing of Term Loan 1s, the total principal amount of all Term
Loan 1s shall not exceed the lesser of (i) the total Term Loan 1 Commitment, and
(ii) one hundred percent (100%) of the invoice amount of equipment purchased
(including soft costs (i.e., freights, taxes and installation) of up to a
maximum amount of $500,000 for all such equipment) for the Borrower’s U.S.
operations no earlier than January 1, 2015, but no later than the end of the
Term Loan 1 Availability Period. Once repaid, Term Loan 1s may not be
reborrowed. As of the First Amendment Effective Date, the amount available for
drawing under the Term Loan 1 Commitment is $0, and the aggregate outstanding
principal amount of Term Loan 1s is $10,000,000.

 

(b) The Term Loan 2 Commitment. Each Lender agrees, on the terms and conditions
hereinafter set forth, to make one or more loans (“Term Loan 2s”) to the
Borrower during the Term Loan 2 Availability Period, in an aggregate amount not
to exceed such Lender’s Term Loan 2 Commitment; provided that after giving
effect to any Borrowing of Term Loan 2s, the total principal amount of all Term
Loan 2s shall not exceed the lesser of (i) the total Term Loan 2 Commitment, and
(ii) one hundred percent (100%) of the invoice amount of equipment purchased
(including soft costs (i.e., freights, taxes and installation) of up to a
maximum amount of $250,000 for all such equipment) for the Borrower’s U.S.
operations during the period commencing April 1, 2016 and ending at the
conclusion of the Term Loan 2 Availability Period. Once repaid, Term Loan 2s may
not be reborrowed.

 

(c) Term Notes. The Term Loans made by a Lender pursuant hereto shall be
evidenced by one or more promissory notes of the Borrower, substantially in the
form of Exhibit F hereto, or otherwise in form and substance satisfactory to
such Lender (as amended, modified, refinanced or restated from time to time,
collectively the “Term Notes”), payable to the order of such Lender and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Term Loans made by such Lender, with interest thereon as prescribed in
Section 2.4.

 

1.7 Amendment to Section 2.3(a). Section 2.3(a) of the Credit Agreement is
hereby amended by amending and restating subsection (iii) thereof in its
entirety and adding a new subsection (iv) as follows:

 

(iii) Term Loan 1s. The principal amount of the Term Loan 1s shall be payable in
monthly installments payable on the first day of each calendar month, each such
installment to be in the principal amount (calculated as a percentage of the
Term Loan 1s outstanding at the end of the Term Loan 1 Availability Period) set
forth below opposite the period during which such payment date is to occur:

 

Period Installment July 1, 2016 to June 30, 2017 0.8333% July 1, 2017 to June
30, 2018 1.6667% July 1, 2018 to June 30, 2019 2.5000% July 1, 2019 to Term Loan
1 Maturity Date 3.3333%

 

To the extent not due and payable earlier, the Term Loan 1s, together with
accrued interest thereon, shall be payable on the Term Loan 1 Maturity Date. For
the avoidance of doubt, no payment of any principal amount of the Term Loan 1s
shall be required by this Section 2.3(b)(iii) prior to July 1, 2016.

 

(iv) Term Loan 2s. The principal amount of the Term Loan 2s shall be payable in
monthly installments payable on the first day of each calendar month, each such
installment to be in the principal amount (calculated as a percentage of the
Term Loan 2s outstanding at the end of the Term Loan 2 Availability Period) set
forth below opposite the period during which such payment date is to occur:

 

Period Installment June 24, 2017 to June 23, 2018 0.8333% June 24, 2018 to June
23, 2019 1.6667% June 24, 2019 to June 23, 2020 2.5000% June 24, 2020 to Term
Loan 2 Maturity Date 3.3333%

 

To the extent not due and payable earlier, the Term Loan 2s, together with
accrued interest thereon, shall be payable on the Term Loan 2 Maturity Date. For
the avoidance of doubt, no payment of any principal amount of the Term Loan 2s
shall be required by this Section 2.3(b)(iv) prior to June 24, 2017.

 

1.8 Amendment to Section 5.2(e). Section 5.2(e) of the Credit Agreement is
hereby amended by replacing the “Section 2.2(a)” with “Section 2.2(a) or (b)”
therein.

 

1.9 Amendment to Section 6.1(e). Section 6.1(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(e) Borrowing Base Certificates. Within thirty (30) days of the end of each
month, the Borrower shall furnish to the Agent a Borrowing Base Certificate
together with a report, in form and level of detail reasonably satisfactory to
the Agent, including (i) accounts receivable aging by invoice date and
reconciliations, (ii) accounts payable aging and (iii) inventory aging report
and reconciliations;

 

1.10 Amendment to Section 7.1(a). Section 7.1(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
for the period of trailing four fiscal quarters then ended to be less than 1.50
to 1.00 at the end of any fiscal quarter ending on or after the First Amendment
Effective Date.

 

1.11 Amendment to Section 7.1(d). Section 7.1(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(d) Minimum Unrestricted Cash Deposits. Permit, at any time, the amount of
unrestricted cash of the Borrower held in deposit accounts with the Agent, not
subject to any lien other than a lien in favor of Agent, and not pledged to or
held by Agent to secure a specified obligation, to be less than $5,000,000 in
the aggregate.

 

1.12 Amendment to Section 7.3(e). Section 7.3(e) of the Credit Agreement is
hereby amended by adding the phrase “or intercompany loans or advances” after
the word “guarantees” therein.

 

1.13 Amendment to Section 7.7. Section 7.7 of the Credit Agreement is hereby
amended by deleting the penultimate sentence thereof and amending and restating
clause (j) in its entirety as follows:

 

(j) Investments in Foreign Branches and Foreign Subsidiaries; provided that at
the time of and after giving effect to any such Investment, the Adjusted Current
Ratio shall not exceed 1.50 to 1.00, as evidenced by an Officer’s Certificate of
the Borrower setting forth a calculation of the Adjusted Current Ratio as of
such time and on a pro forma basis in detail satisfactory to the Agent.

 

1.14 Documentation Agent. Article IX of the Credit Agreement is hereby amended
by adding a new Section 9.8 thereto as follows:

 

9.8 Documentation Agent. Each of the Lenders hereby appoints Comerica Bank as
Documentation Agent. However, anything herein to the contrary notwithstanding,
the Documentation Agent shall have no powers, duties or responsibilities under
this Agreement or any other Loan Documents except in its capacity, as
applicable, as a Lender hereunder.

 

1.15 Amendment to Annex 1. Annex 1 to the Credit Agreement is hereby deleted and
replaced in its entirety with Annex 1 hereto.

 

1.16 Amendment to Exhibit A. Exhibit A to the Credit Agreement is hereby deleted
and replaced in its entirety with Exhibit A hereto.

 

ARTICLE II
LIMITED CONSENT

 

2.1 Consent to Transfer of Foreign Branch. Notwithstanding the provisions of the
Credit Agreement or any other Loan Document to the contrary, the Agent and the
Lenders hereby consent, on a one-time basis, to the transfer of assets of the
Borrower held by the Foreign Branch located in Taiwan to the Borrower’s direct
Foreign Subsidiary, Prime World International Holdings, Ltd., a company
registered in the British Virgin Islands, as described in the letter dated
February 3, 2016 from the Borrower to the Lenders.

 

2.2 Consent to Modification of Certain of Existing EWB Loan Documents.
Notwithstanding the provisions of the Credit Agreement, the other Loan Documents
and the Intercreditor Agreement to the contrary, the Agent and the Lenders
hereby consent, on a one-time basis, to the modification of (a) the Promissory
Note described in clause (ii) of the definition of “Existing EWB Loan Documents”
pursuant to the First Modification to Promissory Note dated as of the First
Amendment Effective Date, (b) the Construction Loan Agreement described in
clause (iii) of the definition of “Existing EWB Loan Documents” pursuant to the
Modification to the Construction Loan Agreement dated as of the First Amendment
Effective Date, and (c) the Promissory Note described in clause (iv) of the
definition of “Existing EWB Loan Documents” pursuant to the Change in Terms
Agreement dated as of the First Amendment Effective Date.

 

2.3 Effectiveness of Consent. This consent shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of, or
course of dealing with respect to, any breach, Default or Event of Default other
than as specifically consented to herein nor as a waiver of, or course of
dealing with respect to, any breach, Default or Event of Default of which the
Agent or Lenders have not been informed by the Loan Parties, (b) affect the
right of the Agent or any Lender to demand compliance by the Loan Parties with
all terms and conditions of the Loan Documents, except as specifically modified
or waived by this Amendment, (c) be deemed a waiver of any transaction or future
action on the part of the Loan Parties requiring the Agent’s and Lenders’
consent or approval under the Loan Documents, or (d) except as consented to
hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Agent’s or Lenders’ exercise of any rights or remedies under the
Credit Agreement or any other Loan Document, whether arising as a consequence of
any Default or Event of Default which may now exist or otherwise, all such
rights and remedies hereby being expressly reserved.

 

ARTICLE III
CONDITIONS TO EFFECTIVENESS

 

3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Agent):

 

(a) Executed Amendment. The Agent shall have received a copy of this Amendment
duly executed by each of the Borrower and each Lender.

 

(b) Assignment of Loans and Commitments Notes. The Agent shall have received
documentation evidencing the reallocation of outstanding Loans and Commitments
among the Lenders to effectuate the amendments to Annex 1 made herein.

 

(c) Notes. The Agent shall have received (i) amended and restated Notes for each
Lender with respect to the Facility A Revolving Loans, the Facility B Revolving
Loans, and the Term Loan 1s and (ii) Term Notes for each Lender for each Term
Loan 2.

 

(d) Certain Existing EWB Loan Documents. The Agent shall have received a copy of
the First Modification to Promissory Note, the Modification to the Construction
Loan Agreement and the Change in Terms Agreement, each dated as of the First
Amendment Effective Date duly executed by Borrower and East West Bank.

 

(e) Corporate Action. The Agent shall have received the following, each dated
the Amendment Effective Date: (i) copies of (A) the Certificate of Incorporation
of the Borrower, certified as of a recent date by the Secretary of State of its
state of organization and (B) a good standing certificate (or equivalent) from
such state; (ii) copies of (A) the bylaws of the Borrower, and (B) resolutions
of the Board of Directors or other authorizing documents of the Borrower, in
form and substance satisfactory to the Agent, approving the Loan Documents and
the Borrowings hereunder, certified by the Secretary or an Assistant Secretary
of the Borrower (or, in the case of the documents referenced in clauses (i)(A)
and (ii)(A), a certification by such Secretary or Assistant Secretary that such
documents have not been amended or otherwise modified since the Closing Date);
and (iii) an incumbency certificate executed by the Secretary or an Assistant
Secretary of the Borrower, certifying the names and signatures of the officers
of the Borrower authorized to sign the Loan Documents.

 

(f) Opinion. The Agent shall have received a favorable opinion of counsel to the
Borrower, covering such corporate, perfection and enforceability matters as the
Agent may reasonably request.

 

(g) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

 

(h) Fees and Expenses. The Agent shall have received from the Borrower such
other fees and expenses that are payable in connection with the consummation of
the transactions contemplated hereby and the Agent’s counsel shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with the Credit
Agreement and this Amendment.

 

(i) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Agent and its counsel.

 

ARTICLE IV
MISCELLANEOUS

 

4.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

4.2 Representations and Warranties of Loan Parties. The Borrower represents and
warrants as follows:

 

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

 

(d) The representations and warranties set forth in Article IV of the Credit
Agreement or in any other Loan Document are true and correct as of the date
hereof (except for those which expressly relate to an earlier date).

 

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Agent on behalf of the Lenders, which
security interests and Liens are perfected in accordance with the terms of the
Security Documents and prior to all Liens other than Permitted Liens.

 

(g) Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.

 

4.3 Reaffirmation of Obligations. The Borrower hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

4.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

4.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Agent’s legal counsel. The Borrower hereby authorizes the Agent to debit such
costs and expenses from any of the Borrower’s deposit accounts maintained with
the Agent, on the date hereof or at any time hereafter.

 

4.6 Further Assurances. The Borrower agrees to promptly take such action, upon
the request of the Agent, as is necessary to carry out the intent of this
Amendment.

 

4.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

4.9 No Actions, Claims, Etc. As of the date hereof, the Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Agent or the Agent’s officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement or any
other Loan Document on or prior to the date hereof.

 

4.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PRINCIPLES.

 

4.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

4.12 Waiver of Jury Trial; Consent to Jurisdiction; Venue. The waiver of jury
trial, jurisdiction and venue provisions set forth in Sections 10.17 and 10.18
of the Credit Agreement are hereby incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

  APPLIED OPTOELECTRONICS, INC., a Delaware corporation           By: /s/
CHIH-HSIANG (THOMPSON) LIN   Name: CHIH-HSIANG (THOMPSON) LIN   Title: President
and CEO           EAST WEST BANK, as Agent and a Lender           By: /s/ LINDA
LEE   Name: LINDA LEE Title:First Vice President           COMERICA BANK, as
Documentation Agent and a Lender           By: /s/ JENTRI SMITH   Name: JENTRI
SMITH   Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 13 

 

ANNEX 1

 

Commitments

 

Lender Maximum Facility
A Revolving
Commitment Facility B Revolving
Commitment Term Loan 1
Commitment Term Loan 2
Commitment East West Bank $17,500,000 $2,500,000 $5,000,000 $5,000,000 Comerica
Bank $17,500,000 $2,500,000 $5,000,000 $5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 14 

 

EXHIBIT A

 

[FORM OF COMPLIANCE CERTIFICATE]

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1) I am the duly elected [Title] of Applied Optoelectronics, Inc., a Delaware
corporation (the “Borrower”);

 

(2) I have reviewed the terms of the Credit Agreement, dated as of June 30,
2015(as amended, modified or supplemented, the “Credit Agreement”, the terms
defined therein and not otherwise defined in this Certificate (including
Attachment No. 1 annexed hereto and made a part hereof), being used in this
Certificate as therein defined), by and among the Borrower, the Lenders party
thereto and East West Bank, as Agent, and the terms of the other Loan Documents,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate[, except as
set forth below].

 

(4) Attached as Attachment 1 is a calculation of (i) the financial covenants set
forth in Section 7.1 of the Credit Agreement demonstrating compliance with such
covenants for the most recently completed fiscal quarter [year] or at such
quarter [year] end and (ii) the Adjusted Current Ratio, which is not less than
1.50 to 1.00 as of the last day of most recently completed fiscal quarter
[year].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

 



 

 



 

 



 

 



 

 



 

 

 15 

 

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this [_________ day of _____________, ____] pursuant to Section 6.1(c)
of the Credit Agreement.

 

  APPLIED OPTOELECTRONICS, INC.          
By:            ______________________________  
Name:       ______________________________  
Title:        ______________________________

 

 

[Add Attachment 1]

 

 

 

 

 

 

 

 

 

 

 



 16 

